Citation Nr: 1226466	
Decision Date: 07/31/12    Archive Date: 08/03/12

DOCKET NO.  09-24 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUE

Entitlement to an initial compensable evaluation for status post left femur giant cell tumor.  


REPRESENTATION

Appellant represented by:	Delaware Commission of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and T.K.


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from June 1986 to November 2006.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The appeal was subsequently transferred to the RO in Wilmington, Delaware

The Veteran testified at April 2010 Board personal hearing in Wilmington, Delaware (Travel Board).  The hearing transcript has been associated with the claims file.  

In November 2010, the Board denied entitlement to service connection for left lower extremity deep vein thrombosis (DVT) finding that severance of service connection for left lower extremity DVT was proper, and denied entitlement to higher initial evaluations for scars, status post left femur giant cell tumor excision, and status post left foot second degree burn.  The Board remanded issues of entitlement to an initial compensable evaluation for left knee osteophyte and for status post left femur giant cell tumor for further development.

In August 2011, the Board granted an initial 10 percent evaluation for left knee osteophyte, and again remanded the issue of entitlement to an initial compensable evaluation for status post left femur giant cell tumor for further development.  The only remaining issue on appeal is entitlement to an initial compensable evaluation for status post left femur giant cell tumor.  All development has been completed and the case is once again before the Board for review.




(CONTINUED ON NEXT PAGE)
FINDING OF FACT

Status post left femur giant cell tumor is characterized by complaints of a painful left knee and hip; at least 0 degrees extension and 110 degrees flexion in the left knee; 90 degrees flexion, 30 degrees extension, and 45 degrees abduction in the left hip; and normal x-rays of the left hip and femur without evidence of arthritis, malunion, or fracture.


CONCLUSION OF LAW

The criteria for a compensable evaluation for status post left femur giant cell tumor have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.71a, Diagnostic Codes 5250-5263 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  

VA has met its duty to notify and assist the Veteran in this case.  In an August 2006 letter, VA informed the Veteran of the evidence necessary to substantiate his initial claims for service connection, evidence VA would reasonably seek to obtain, and information and evidence for which the Veteran was responsible.  The August 2006 letter also provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17   (2007) (noting that once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, section 5103(a) notice is no longer required).  A December 2008 letter included information regarding disability ratings and the criteria applicable to the Veteran's appeal for a higher initial rating.  

The Veteran's service treatment records, VA and private treatment records, VA examinations, and a Board hearing transcript have been associated with the claims file.  During the April 2010 Travel Board hearing, to assist the Veteran, the undersigned asked questions to help direct the Veteran's testimony to as to his present symptomatology and treatment for his claimed disabilities.  These actions fulfilled the duties under 38 C.F.R. § 3.103 (2011).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The Board notes specifically that the Veteran was afforded VA examinations in August 2006, May 2008, December 2010, and September 2011.  38 C.F.R. § 3.159(c)(4) (2011).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As set forth in greater detail below, the Board finds that, cumulatively, the VA examinations obtained in this case are adequate as they are predicated on a review of the claims folder and medical records contained therein; contain a description of the history of the disability at issue; document and consider the Veteran's complaints and symptoms; fully address the relevant rating criteria; and contain a discussion of the effects of the Veteran's service-connected disability on his occupational and daily activities.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim, and to respond to VA notices.  The Veteran and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).  

B.  Law and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).  

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  
The United States Court of Appeals for Veterans Claims (Court or CAVC) has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has considered whether staged ratings are for consideration; however, the evidence of record does not establish distinct time periods where the Veteran's service-connected disability results in symptoms that would warrant different ratings.

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2011).  Pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability.  38 C.F.R. § 4.45 (2011).  Painful, unstable, or malaligned joints, due to a healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2011). 

Pyramiding, that is the evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2011).  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses, is to be avoided.  Id.  However, it is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994). 

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Service treatment records show that the Veteran had a benign, giant cell tumor of the left distal femur removed in service.  The Veteran is currently in receipt of a noncompensable evaluation for status post left femur giant cell tumor.  

Diagnostic Code 5012 directs that new growths of bones, benign, are to be rated on limitation of motion of affected parts, as arthritis, degenerative.  38 C.F.R. § 4.71a, Diagnostic Code 5012.

Degenerative arthritis is rated based on limitation of motion under the appropriate diagnostic codes for the specific joint involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  However, when the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, a 10 percent evaluation is assigned with x-ray evidence of involvement of two or more major joints; a 20 percent rating is assigned with x- ray evidence of involvement of two or more major joints with occasional incapacitating exacerbations.  Id. 

Other impairment of the knee is assigned a 30 percent evaluation for severe recurrent subluxation or lateral instability; a 20 percent evaluation for moderate recurrent subluxation or lateral instability; and a 10 percent evaluation for slight recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

A 20 percent evaluation is assigned for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  

A 10 percent evaluation is assigned for removal of semilunar cartilage which is symptomatic. 38 C.F.R. § 4.71a, Diagnostic Code 5259.

Under Diagnostic Code 5260, limitation of flexion of the leg is noncompensable where flexion is limited to 60 degrees.  A 10 percent evaluation is warranted where flexion is limited to 45 degrees; a 20 percent evaluation is warranted where flexion is limited to 30 degrees; and a 30 percent evaluation is warranted where flexion is limited to 15 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of the leg is noncompensable where extension is limited to 5 degrees.  A 10 percent rating is warranted where extension is limited to 10 degrees; a 20 percent rating is warranted where extension is limited to 15 degrees; a 30 percent rating is warranted where extension is limited to 20 degrees; a 40 percent rating where extension is limited to 30 degrees; and a 50 percent rating is warranted where extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

VA General Counsel has held that separate ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261 for disability of the same joint.  VAOPGCPREC 9-2004 (September 17, 2004).  Specifically, where a veteran has both a limitation of flexion and a limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.

In VAOPGCPREC 9-98, VA's General Counsel  reiterated that if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  In addition, the General Counsel considered a hypothetical situation in which a knee disability was evaluated under Diagnostic Code 5259 that was productive of pain, tenderness, friction, osteoarthritis established by x-rays, and a slight loss of motion.  For the purposes of the hypothetical, it was assumed that Diagnostic Code 5259 did not involve limitation of motion.  Given the findings of osteoarthritis, the General Counsel stated that the availability of a separate evaluation under Diagnostic Code 5003 in light of sections 4.40, 4.45, 4.59 must be considered.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Absent x-ray findings of arthritis, limitation of motion should be considered under Diagnostic Codes 5260 and 5261.  The claimant's painful motion may add to the actual limitation of motion so as to warrant a rating under Diagnostic Codes 5260 or 5261.

The General Counsel further noted in VAOPGCPREC 9-98 that the removal of the semilunar cartilage may involve restriction of movement caused by tears and displacements of the menisci, but that the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion.  Therefore, limitation of motion is a relevant consideration under Diagnostic Code 5259, and the provisions of 4.40, 4.45, and 4.59 must be considered.

Hip flexion is measured from 0 degrees to 125 degrees; abduction is measured from 0 degrees to 45 degrees.  See 38 C.F.R. § 4.71a, Plate II. 

For limitation of extension of the thigh, where extension is limited to 5 degrees, a 10 percent evaluation is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5251.

For limitation of flexion of the thigh, where flexion is limited to 45 degrees, a 10 percent evaluation is assigned; where flexion is limited to 30 degrees, a 20 percent evaluation is assigned; where flexion is limited to 20 degrees, a 30 percent evaluation is assigned; and where flexion is limited to 10 degrees, a 40 percent evaluation is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5252. 

Under Diagnostic Code 5253, pertaining to impairment of the thigh, a 10 percent evaluation is warranted for limitation of abduction of the thigh such that the legs cannot be crossed or there is limitation of rotation such that it is not possible to toe out more than 15 degrees; a 20 percent rating requires limitation of abduction with motion lost beyond 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5253. 

Diagnostic Code 5255 contemplates impairment of the femur.  Malunion of the femur warrants a 10 percent evaluation with slight knee or hip disability, a 20 percent evaluation with moderate knee or hip disability, and 30 percent evaluation with marked knee or hip disability.  38 C.F.R. § 4.71a, Diagnostic Code 5255. 

The terms "moderate" and "marked" are not defined in the VA Schedule.  Rather than applying a mechanical formula, it is incumbent upon the Board to arrive at an equitable and just decision after having evaluated the evidence.  38 C.F.R. § 4.6 (2011).  Terminology such as "moderate" and "marked" used by VA examiners and others, although an element of evidence to be considered by the Board, are not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2011). 

VA examinations show that a status post left femur giant cell tumor is located in the distal femur, above the left knee joint.  The Veteran's reported symptomatology over the course of the appeals period relates to both the left knee and left hip.  However, the Veteran is currently in receipt of a 10 percent evaluation for a left knee osteophyte under Diagnostic Code 5003 based on painful, limited motion in the knee where limitation of motion was found to be otherwise noncompensable under Diagnostic Codes 5260 and 5261.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5260, and 5261 (2011).  The Board notes that the issue of entitlement to an increased evaluation for a left knee osteophyte is not currently before the Board.  Because the Veteran is already in receipt of a rating based on symptoms of pain and painful limited motion in the left knee, a status post left femur giant cell tumor may not be rated based on the same symptomatology in the same localized area.  
See 38 C.F.R. § 4.14 (stating that the evaluation of the same disability, or the same manifestations, under different diagnoses is to be avoided).  The Board will, therefore, consider in evaluating the Veteran's status post left femur giant cell tumor, whether his disability results in any manifestations other than painful motion in the knee, to include limitation of motion of the thigh, or impairment of the thigh or femur.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994). 

Disability of the Knee

The Veteran's lay statements, lay testimony, private treatment records dated in 2008, and VA examinations dated in May 2008 and December 2010 reflect symptoms related to pain, or painful limited motion in the left knee.  As the Veteran has already been assigned a 10 percent evaluation under Diagnostic Code 5003 where limitation of motion under Diagnostic Code 5260 and 5261 was found to be noncompensable, these symptoms may not be considered in evaluating the Veteran's status post left femur giant cell tumor.  See 38 C.F.R. § 4.14.  

An August 2006 VA examination reflects normal 0 degrees extension and 140 degrees flexion in the left knee, with no evidence of pain, fatigue, lack of endurance, or weakness due to repetitive use.  A May 2008 VA examination reflects 0 degrees extension and 120 degrees flexion in the left knee with pain starting at 120 degrees.  An October 2008 VA physical therapy report reflects full range of motion in the left knee.  A December 2010 VA examination reflects 0 degrees extension and 110 degrees flexion in the left knee, with no additional limitations due to pain, fatigue, weakness, or lack of endurance.  A more recent September 2011 VA examination shows that the Veteran had full, painless range of motion in the left knee, from 0 to 140 degrees, without restrictions.  There was no additional limitation of motion or functional loss due to weakened movement, fatigability, incoordination, or painful motion upon repetitive use.  The evidence of record continues to show that limitation of motion in the left knee is noncompensable under Diagnostic Codes 5260 and 5261.  The Board has considered, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  However, the functional loss due to pain was already been considered in assigning the Veteran's 10 percent evaluation under Diagnostic Code 5003.  Thus, the Board finds that an increased evaluation for status post left femur giant cell tumor is not warranted under Diagnostic Code 5260 or 5261. 

As for other potentially applicable diagnostic codes pertaining to the knee, the record does not contain evidence of ankylosis of the left knee to warrant a rating under Diagnostic Code 5256.  See 38 C.F.R. § 4.71a.  

The Veteran does not have recurrent subluxation, lateral instability or recurrent locking of the left knee due to his status post left femur giant cell tumor to warrant a separate rating under Diagnostic Codes 5257-5259.  VA examinations dated in May 2008, December 2010, and September 2011 and an October 2008 physical therapy evaluation show that the Veteran did not have objective evidence of instability in the knee and the knee was normal to anterior and posterior drawer tests and Lachman's and McMurray's tests.  During an April 2010 Travel Board hearing and during a December 2010 VA examination, the Veteran reported instability or giving way of the left knee.  The Veteran is competent to report observable symptomatology such as instability or giving way; however, in light objective findings on physical examination in May 2008, December 2010, and September 2011, which consistently show that the Veteran's knee was stable without evidence of subluxation, the Board finds that the Veteran's statements are not credible.  Therefore, objective medical findings provided by VA examinations have been accorded greater probative weight in this case.  December 2010 VA x-rays show no acute fracture or dislocation, and the Veteran does not have evidence of removal of semilunar cartilage.  For these reasons, the Board finds that a separate, compensable evaluation is not warranted under Diagnostic Code 5257, 5258, or 5259.  See 38 C.F.R. § 4.71a.  

December 2010 and September 2011 VA examinations show that the Veteran did not have evidence of malunion or nonunion of the tibia and fibula or genu recurvatum to warrant an evaluation under Diagnostic Code 5262 or 5263.  See 38 C.F.R. § 4.71a.

Disability of the Hip and Thigh

During an August 2006 VA examination, the examiner noted between 0 to 90 degrees flexion, 0 to 30 degrees extension, and 0 to 45 degrees abduction in the left hip without pain and without additional limitation to range of motion or of joint function due to pain, fatigue, weakness, or lack endurance due to repetitive use or flare-ups.  However, a February 2007 addendum to this opinion shows that the examiner indicated flexion was restricted to 90 degrees, and that normal flexion was measured at 0 to 100 degrees, as opposed to from 0 degrees to 125 degrees, as indicated by the Schedule of Ratings for the Musculoskeletal System.  See 38 C.F.R. § 4.71a, Plate II.  These measurements appear inconsistent with the Schedule of Ratings for the Musculoskeletal System; however, notwithstanding the inconsistency, the range of motion shown on examination does not warrant a compensable rating.

A May 2008 VA examination shows that the Veteran had tenderness and pain over the left lower portion of the thigh on examination.

A private physical therapy evaluation dated in October 2008 reflects a diagnosis of left knee and hip sprain and left patellofemoral syndrome.  The Veteran described a history of a status post giant cell tumor removal of the left femur followed by physical therapy.  The Veteran reported that he was now acquiring left hip pain, and felt that this was from deviations in his gait.  Left hip pain was constant.  On physical examination, the Veteran had tight left hip flexors and IT band, and tenderness over the left iliac crest.  

During a December 2010 VA examination, the Veteran reported having an antalgic gait; however, on physical examination, the Veteran was shown to have a normal, steady nonantalgic gait, and a normal heel/toe and tandem gait. The examiner reported that the Veteran was able to carry on normal recreational activities, to include driving.  However, he reported difficulty getting in and out of his pickup truck.  The Veteran also reported that he has been able to work without loss of employment.  December 2010 VA x-rays of the left knee showed no fracture or dislocation.  There was a 5.4 by 4.3 centimeter sclerotic mass at the distal left femur.  

A September 2011 VA examination reflects no abnormality in the bone or joint.  The Veteran had no functional limitations to standing or walking.  He had full, painless range of motion in the left hip without restrictions with 0 to 125 degrees flexion, 0 to 30 degrees extension, and 0 to 45 degrees abduction.  There was no additional limitation of motion or functional loss due to weakened movement, fatigability, incoordination, or painful motion upon repetitive use.   X-rays of the left hip and knee were normal.  The Veteran had a 5.4 by 4.3 centimeter stable area of distal sclerosis in the intercondylar area of the left femur.  The Veteran was employed full time and had no occupational issues due to his service-connected disability.  

The VA September 2011 VA examiner stated that the benign left femur giant cell tumor was resected without complications.  There had been no recurrence of the tumor.  The Veteran reported exertional daily left hip pain treated with over-the-counter non-steroidal anti-inflammatory medications.  The Veteran had full range of motion in the left hip and no degenerative joint disease on x-ray.  He had a normal examination of the left thigh without tenderness or pain.  Left thigh circumference was equal to the right thigh circumference.  The VA examiner concluded that there were no recurrent problems or residuals to the status post left femur giant cell tumor. 

The Board finds that a compensable evaluation is not warranted under Diagnostic Code 5251 based on limitation of extension of the thigh, limited to 5 degrees.  The August 2006 VA examination showed extension was to 30 degrees and the September 2011 VA examinations showed that the Veteran had full, painless range of motion in the left hip without restriction with 0 to 30 degrees extension.  The Veteran reported having pain in the left hip during October 2008 physical therapy, and a painful left hip and thigh during his VA examinations.  The Board finds that the Veteran is competent to report symptoms of pain, and because the October 2008 reports of left hip pain were provided during the course of medical treatment, the Board finds that the Veteran's reports of pain are credible.  The Board finds, however, that the Veteran is not shown to have functional loss due, to include loss of range of motion in the left hip due to pain.  In that regard, the August 2006 and September 2011 VA examiners found no additional limitation of motion or functional loss due to flare-ups of pain, weakened movement, fatigability, incoordination, or painful motion upon repetitive use.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  Thus, the Board finds that even with consideration of reported pain, that manifestations of a status post left femur giant cell tumor do not approximate limitation of extension of the thigh to 5 degrees to warrant a compensable evaluation under Diagnostic Code 5251.  See 38 C.F.R. § 4.71a, Diagnostic Code 5251.

The Board finds that a compensable evaluation is not warranted under Diagnostic Code 5252 based on limitation of flexion of the thigh.  A 10 percent evaluation is assigned with flexion limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5252.  An August 2006 VA examination shows that the Veteran had 0 to 90 degrees of flexion in the left hip without pain.  A September 2011 VA examination shows that the Veteran had full, painless range of motion in the left hip without restriction with 0 to 125 degrees flexion.  Again, the Board notes that the Veteran has provided credible evidence of pain in the left hip and thigh; however, August 2006 and September 2011 VA examinations show that the Veteran had no additional limitation of motion or functional loss due to flare-ups or pain, weakened movement, fatigability, incoordination, or painful motion upon repetitive use.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  Thus, the Board finds that even with consideration of reported pain, that manifestations of a status post left femur giant cell tumor do not approximate limitation of flexion of the thigh to 45 degrees to warrant a compensable evaluation under Diagnostic Code 5252.  

The Board finds that a compensable evaluation is not warranted under Diagnostic Code 5253 based on limitation of abduction of the thigh.  A 10 percent evaluation is assigned for limitation of abduction of the thigh such that the legs cannot be crossed or there is limitation of rotation such that it is not possible to toe out more than 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5253.  The August 2006 VA examination showed abduction was to 45 degrees and the September 2011 VA examination showed that the Veteran had full, painless range of motion in the left hip without restriction with 0 to 45 degrees abduction.  The Veteran has provided credible evidence of pain in the left hip and thigh; however, VA examinations show that the Veteran had no additional limitation of motion or functional loss due to flare-ups of pain, weakened movement, fatigability, incoordination, or painful motion upon repetitive use.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  Thus, the Board finds that even with consideration of reported pain, that that manifestations of a status post left femur giant cell tumor do not approximate limitation of abduction of the thigh to 15 degrees, or such that the legs cannot be crossed, to warrant a compensable evaluation under Diagnostic Code 5252.  

The Veteran did not have x-ray evidence of arthritis in the left hip during a September 2011 VA examination to warrant a 10 percent evaluation under Diagnostic Code 5003 in the absence of limitation of motion.  See 38 C.F.R. §4.71a, Diagnostic Code 5003.  

The Veteran did not have x-ray evidence of malunion of the femur during December 2010 or September 2011 VA examinations to warrant a compensable evaluation under Diagnostic Code 5255.  See 38 C.F.R. § 4.71a, Diagnostic Code 5255. 

As for other potentially applicable diagnostic codes pertaining to the hip, the record does not contain evidence of ankylosis of the left hip or flail joint to warrant a rating under Diagnostic Code 5250 or 5254.  See 38 C.F.R. § 4.71a.  

The Board concludes, therefore, that a compensable evaluation is not warranted for status post left femur giant cell tumor.  

In reaching the above conclusions, the Board has not overlooked the Veteran's statements with regard to the severity of his claimed disability.  During the Veteran's Board hearing and during the course of his VA examinations and treatment, the Veteran has provided lay evidence with respect to the presence of pain and the severity of such and with respect to limitations in his functional capacity due to his disability.  The Board has considered the Veteran's statements in evaluating his assigned ratings and has assessed the credibility of his statements in relation to his claim as discussed above.  The Board notes, however, that with respect to the Rating Schedule, where the criteria set forth therein require medical expertise which the Veteran has not been shown to have, or where these types of findings are not readily observable by a lay person, the objective medical findings provided by the Veteran's treatment reports and VA examination reports have been accorded greater probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

Extraschedular Consideration

Consideration has also been given regarding whether any of the schedular evaluations discussed above are inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate and referral is not required.  Id. 

The Board finds that the evidence in this case does not reflect an exceptional disability picture such that the available schedular evaluations do not reasonably describe or contemplate the severity and symptomatology of the Veteran's claimed disability.  The status post left femur giant cell tumor is characterized by complaints of pain in the left knee and hip and normal x-rays of the left hip and femur without evidence of arthritis, malunion, or fracture.  A September 2011 VA examination shows that the Veteran has no recurrent problems related to a status post left femur giant cell tumor, and that he has full range of motion in the affected joints without pain.  A comparison between the level of severity and the symptomatology due to status post left femur giant cell tumor as discussed above, with the established criteria found in the rating schedule shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  

38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein.  What the Veteran has not shown in this case is that the manifestations of a service-connected status post left femur giant cell tumor have resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate.  Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.  

C.  Conclusion

The preponderance of the evidence is against finding that a service-connected status post left femur giant cell tumor warrants a higher rating evaluation.  The appeal is accordingly denied.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claim.


ORDER

An initial compensable evaluation for status post left femur giant cell tumor is denied.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


